DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Hook 310 is described in reference to Figures 2 and 3 in paragraphs 42-44 of the specification but is not depicted in either Figure 2 or 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 6, paragraph 31: “may” should read “which may”
Pg. 11, paragraph 46: "will abut the or each" should read “will abut each”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “typical” in claim 8 is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner what construction materials are considered "typical" by the applicant.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "central drain aperture" in line 3.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for “primary drain aperture”. The Examiner recommends changing “central drain aperture” to “primary drain aperture” as consistent terminology should be used throughout the claims. 
Claim 14 recites the limitation "air conditioner unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for “air conditioner appliance”. The Examiner recommends changing “air conditioner unit” to “air conditioner appliance” as consistent terminology should be used throughout the claims. 
The term “typical” in claim 18 is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner what construction materials are considered "typical" by the applicant.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 11, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20210063028), hereinafter Phillips in view of Component Hardware, hereinafter NPL-1 and Yang (CN 109028534), hereinafter Yang.
Regarding claim 1, Philips discloses an air conditioner unit defining a mutually-perpendicular vertical direction, lateral direction, and transverse direction (fig. 1, air conditioner 100, pg. 2, paragraph 19; Generally, air conditioner 100 defines a vertical direction V, lateral direction L, and transverse direction T. Each direction V, L, T is perpendicular to each other, such that an orthogonal coordinate system is generally defined), the air conditioner unit comprising:
a housing (fig. 1, housing 114) defining an outdoor portion (fig. 2, outdoor portion 110) and an indoor portion (fig. 2, indoor portion 112);
an outdoor heat exchanger assembly (fig. 2, the combination of outdoor heat exchanger 120 and outdoor fan 124) disposed in the outdoor portion (fig. 2 depicts the outdoor heat exchanger 120 and the outdoor fan 124 disposed in the outdoor portion 110 of housing 114) and comprising an outdoor heat exchanger (fig. 2, outdoor heat exchanger 120) and an outdoor fan (fig. 2, outdoor fan 124);
an indoor heat exchanger assembly (fig. 2, the combination of indoor heat exchanger 122 and blower fan 142) disposed in the indoor portion (fig. 2 depicts the indoor heat exchanger 122 and the blower fan 142 disposed in the indoor portion 112 of housing 114) and comprising an indoor heat exchanger (fig. 2, indoor heat exchanger 122) and an indoor fan (fig. 2, blower fan 142);
a compressor (fig. 2, compressor 126) in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (pg. 2-3, paragraph 25, compressor 126 and an expansion device both of which may be in fluid communication with the heat exchangers 120, 122 to flow refrigerant therethrough);
a drain pan (fig. 1, basepan 136) positioned below the housing along the vertical direction (fig. 1 depicts the basepan 136 below housing 114 in the vertical direction), the drain pan comprising an upper surface in contact with the housing of the air conditioner unit and (see annotated fig. 2 of Phillips below, upper surface A is shown in contact with housing 114).
However, Philips does not disclose a socket configured to receive a leg.
NPL-1 in the same field of endeavor teaches a socket (A18-0406-C) configured to receive a leg (Heavy duty construction, bullet 3, accepts 1-5/8” OD tubing legs). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips with the socket of NPL-1. One of ordinary skill in the art would have been motivated to make this modification to permit knock down shipping of equipment to reduce freight cost (NPL-1, Heavy duty construction, bullet 7).
Philips further discloses a plenum (fig. 2, plenum 200) attached to the housing and to the drain pan (fig. 2 depicts housing 114 and basepan 136 attached to plenum 200), the plenum receivable within a wall channel (fig. 2, channel 152) defined by a structure wall (fig. 2, structure wall 150) along an axial direction (fig. 2, pg. 3, paragraph 26, plenum 200 extends along an axial X direction through hole or channel 152),
wherein the housing of the air conditioner unit rests on the upper surface of the drain pan (see annotated fig. 2 of Philips below depicting the housing 114 resting on the upper surface A of the basepan 136), 
However, Philips does not disclose whereby the drain pan defines a platform which structurally supports the housing of the air conditioner unit.
Yang, in the same field of endeavor teaches whereby the drain pan (fig. 1, water-containing plate 1) defines a platform which structurally supports (fig. 1, supporting column 7) the housing of the air conditioner unit (pg. 3, paragraph 5, a lower water pan is provided with multiple supporting column).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips with the structurally supporting drain pan of Yang. One of ordinary skill in the art would have been motivated to make this modification to avoid the water holding plate moving freely (Yang, pg. 4, paragraph 14).

    PNG
    media_image1.png
    722
    569
    media_image1.png
    Greyscale

Annotated Fig. 2 of Philips
Regarding claim 4, Phillips as modified by NPL-1 and Yang disclose the air conditioner unit of claim 1 (see the combination of references used in the rejection of claim 1 above), further comprising a primary drain aperture (Yang, fig. 1, drain hole 3) in the upper surface of the drain pan, wherein the upper surface of the drain pan slopes towards the primary drain aperture (Yang, pg. 5, paragraph 23, preferably, the inner wall bottom of the water plate is cone-shaped, the drain hole at the bottom part, which can make the water holding plate in the water rapidly exhausted so that the water holding plate inside the depositing water) and wherein a drain space is provided below the housing of the air conditioner unit. Further, since the basepan 136 of Philips was provided below the housing 114 of the air conditioner 100, the drain hole 3 of Yang, which is provided in the water-containing plate 1, would remain in the same orientation when modified to be the drain pan as claimed. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the modified air conditioner unit of Philips to include and use a drain pan “wherein the upper surface of the drain pan slopes towards the primary drain aperture” as taught by Yang in order to achieve among others the benefit of quickly removing stagnant water from the drain pan to avoid accumulation of water in the drain pan (Yang, pg. 3 paragraph 7).
Regarding claim 9, Phillips as modified by NPL-1 and Yang disclose the air conditioner unit of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the socket is cylindrical and is configured to receive a tubular leg (NPL-1, Heavy duty construction, bullet 3, accepts 1-5/8” OD tubing legs). 
Regarding claim 11, Philips discloses an air conditioning appliance (fig. 1, air conditioner 100), the air conditioning appliance comprising: 
a housing (fig. 1, housing 114) defining an outdoor portion (fig. 2, outdoor portion 110) and an indoor portion (fig. 2, indoor portion 112);
an outdoor heat exchanger assembly (fig. 2, the combination of outdoor heat exchanger 120 and outdoor fan 124) disposed in the outdoor portion (fig. 2 depicts the outdoor heat exchanger 120 and the outdoor fan 124 disposed in the outdoor portion 110 of housing 114) and comprising an outdoor heat exchanger (fig. 2, outdoor heat exchanger 120) and an outdoor fan (fig. 2, outdoor fan 124);
an indoor heat exchanger assembly (fig. 2, the combination of indoor heat exchanger 122 and blower fan 142) disposed in the indoor portion (fig. 2 depicts the indoor heat exchanger 122 and the blower fan 142 disposed in the indoor portion 112 of housing 114) and comprising an indoor heat exchanger (fig. 2, indoor heat exchanger 122) and an indoor fan (fig. 2, blower fan 142);
a compressor (fig. 2, compressor 126) in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (pg. 2-3, paragraph 25, compressor 126 and an expansion device both of which may be in fluid communication with the heat exchangers 120, 122 to flow refrigerant therethrough);
a drain pan (fig. 1, basepan 136) positioned below the housing (fig. 1 depicts the basepan 136 below housing 114), the drain pan comprising an upper surface in contact with the housing of the air conditioner appliance and (see annotated fig. 2 of Phillips below, upper surface A is shown in contact with housing 114).
However, Philips does not disclose a socket configured to receive a leg.
NPL-1 in the same field of endeavor teaches a socket (A18-0406-C) configured to receive a leg (Heavy duty construction, bullet 3, accepts 1-5/8” OD tubing legs). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner appliance of Philips with the socket of NPL-1. One of ordinary skill in the art would have been motivated to make this modification to permit knock down shipping of equipment to reduce freight cost (NPL-1, Heavy duty construction, bullet 7).
Philips further discloses a plenum (Fig. 2, plenum 200) attached to the housing and to the drain pan (fig. 2 depicts housing 114 and basepan 136 attached to plenum 200), the plenum receivable within a wall channel (fig. 2, channel 152) defined by a structure wall (fig. 2, structure wall 150) along an axial direction (fig. 2, pg. 3, paragraph 26, plenum 200 extends along an axial X direction through hole or channel 152),
wherein the housing of the air conditioner appliance rests on the upper surface of the drain pan (see annotated fig. 2 of Philips below depicting the housing 114 resting on the upper surface A of the basepan 136), 
However, Philips does not disclose whereby the drain pan defines a platform which structurally supports the housing of the air conditioner appliance.
Yang, in the same field of endeavor teaches whereby the drain pan (fig. 1, water-containing plate 1) defines a platform which structurally supports (fig. 1, supporting column 7) the housing of the air conditioner appliance (pg. 3, paragraph 5, a lower water pan is provided with multiple supporting column).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner appliance of Philips with the structurally supporting drain pan of Yang. One of ordinary skill in the art would have been motivated to make this modification to avoid the water holding plate moving freely (Yang, pg. 4, paragraph 14).

    PNG
    media_image1.png
    722
    569
    media_image1.png
    Greyscale

Annotated Fig. 2 of Philips
Regarding claim 14, Phillips as modified by NPL-1 and Yang disclose the air conditioner appliance of claim 11 (see the combination of references used in the rejection of claim 11 above), further comprising a primary drain aperture (Yang, fig. 1, drain hole 3) in the upper surface of the drain pan, wherein the upper surface of the drain pan slopes towards the central drain aperture (Yang, pg. 5, paragraph 23, preferably, the inner wall bottom of the water plate is cone-shaped, the drain hole at the bottom part, which can make the water holding plate in the water rapidly exhausted so that the water holding plate inside the depositing water; as best understood see 112b rejections above) and wherein a drain space is provided below the housing of the air conditioner unit (as best understood, see 112b rejections above). Further, since the basepan 136 of Philips was provided below the housing 114 of the air conditioner 100, the drain hole 3 of Yang, which is provided in the water-containing plate 1, would remain in the same orientation when modified to be the drain pan as claimed. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the modified air conditioner unit of Philips to include and use a drain pan “wherein the upper surface of the drain pan slopes towards the primary drain aperture” as taught by Yang in order to achieve among others the benefit of quickly removing stagnant water from the drain pan to avoid accumulation of water in the drain pan (Yang, pg. 3 paragraph 7).
Regarding claim 19, Phillips as modified by NPL-1 and Yang disclose the air conditioner appliance of claim 11 (see the combination of references used in the rejection of claim 11 above), wherein the socket is cylindrical and is configured to receive a tubular leg (NPL-1, Heavy duty construction, bullet 3, accepts 1-5/8” OD tubing legs). 
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips as modified by NPL-1 and Yang as applied to claims 1 and 11 above, and further in view of Cantolino (US Patent No. 7,673,646), hereinafter Cantolino.
Regarding claim 2, Philips as modified by NPL-1 and Yang disclose the air conditioner unit of claim 1 (see the combination of references used in the rejection of claim 1 above). 
However, Philips as modified by NPL-1 and Yang do not disclose further comprising a plurality of protrusions defined on the upper surface of the drain pan, wherein the plurality of protrusions on the upper surface of the drain pan define a reduced total contact area between the housing and the drain pan and thereby reduce friction between the housing and the drain pan during installation, wherein the reduced total contact area is less than a total surface area of the upper surface of the drain pan.
Cantolino, in the same field of endeavor teaches further comprising a plurality of protrusions (fig. 1, egg shaped protrusions 6) defined on the upper surface (fig. 1, bottom surface 48) of the drain pan, wherein the plurality of protrusions on the upper surface of the drain pan define a reduced total contact area between the housing and the drain pan and thereby reduce friction between the housing and the drain pan during installation, wherein the reduced total contact area is less than a total surface area of the upper surface of the drain pan. Further the recitation from Col. 1, lines 62-65, of Cantolino teaches each egg-shaped support that is configured to receive at least one vibration isolator, which collectively provide safety-enhancing contact between the egg-shaped supports and the bottom surface of the supported unit; this teaching indicates the unit will be resting on the top surface 10 of the egg shaped protrusions 6 which represent a smaller surface area than the bottom surface 48 of the pan 2 (fig. 6). Even further, the term “bottom surface” in Cantolino has the same structure as the claimed upper surface and is capable of functioning in the manner claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips as modified by NPL-1 and Yang with the protrusion of Cantolino. One of ordinary skill in the art would have been motivated to make this modification to reduce the number of cracks and weak spots created as a result of pan handling prior to and during its installation, and reduce the likelihood of pan collapse due to unbalanced weight distribution when fluid accumulates in the pan during routine use (Cantolino, col. 2, lines 42-46).
Regarding claim 12, Philips as modified by NPL-1 and Yang disclose the air conditioner appliance of claim 11 (see the combination of references used in the rejection of claim 11 above). 
However, Philips as modified by NPL-1 and Yang do not disclose further comprising a plurality of protrusions defined on the upper surface of the drain pan, wherein the plurality of protrusions on the upper surface of the drain pan define a reduced total contact area between the housing and the drain pan and thereby reduce friction between the housing and the drain pan during installation, wherein the reduced total contact area is less than a total surface area of the upper surface of the drain pan.
Cantolino, in the same field of endeavor teaches further comprising a plurality of protrusions (fig. 1, egg shaped protrusions 6) defined on the upper surface (fig. 1, bottom surface 48) of the drain pan, wherein the plurality of protrusions on the upper surface of the drain pan define a reduced total contact area between the housing and the drain pan and thereby reduce friction between the housing and the drain pan during installation, wherein the reduced total contact area is less than a total surface area of the upper surface of the drain pan. Further the recitation from Col. 1, lines 62-65, of Cantolino teaches each egg-shaped support that is configured to receive at least one vibration isolator, which collectively provide safety-enhancing contact between the egg-shaped supports and the bottom surface of the supported unit; this teaching indicated the unit will be resting on the top surface 10 of the egg shaped protrusions 6 which represent a smaller surface area than the bottom surface 48 of the pan 2 (fig. 6). Even further, the term “bottom surface” in Cantolino has the same structure as the claimed upper surface and is capable of functioning in the manner claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips as modified by NPL-1 and Yang with the protrusion of Cantolino. One of ordinary skill in the art would have been motivated to make this modification to reduce the number of cracks and weak spots created as a result of pan handling prior to and during its installation, and reduce the likelihood of pan collapse due to unbalanced weight distribution when fluid accumulates in the pan during routine use (Cantolino, col. 2, lines 42-46).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips as modified by NPL-1 and Yang as applied to claims 1 and 11 above, and further in view of Post Bases Standard Finish: Electro Galvanized, hereinafter NPL-2.
Regarding claim 8, Philips as modified by NPL-1 and Yang disclose the air conditioner unit of claim 1 (see the combination of references used in the rejection of claim 1 above).
However, Philips as modified by NPL-1 and Yang do not disclose wherein the socket has a multi-sided rectangular cross-section and is configured to receive a typical construction material such as a two-by-four leg.
NPL-2, in the same field of endeavor teaches wherein the socket has a multi-sided rectangular cross-section (DSAW5814SQ) and is configured to receive a typical construction material such as a two-by-four leg (as best understood, see 112b rejection above). Further, the socket of NPL-2 has the same structure as the claimed socket and is capable of functioning in the manner claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips with the socket of NPL-2. One of ordinary skill in the art would have been motivated to make this modification to permit knock down shipping of equipment to reduce freight cost (NPL-1, Heavy duty construction, bullet 7).
Regarding claim 18, Philips as modified by NPL-1 and Yang disclose the air conditioner appliance of claim 11 (see the combination of references used in the rejection of claim 11 above).
However, Philips as modified by NPL-1 and Yang do not disclose wherein the socket has a multi-sided rectangular cross-section and is configured to receive a typical construction material such as a two-by-four leg.
NPL-2, in the same field of endeavor teaches wherein the socket has a rectangular multi-sided cross-section (DSAW5814SQ) and is configured to receive a typical construction material such as a two-by-four leg (as best understood, see 112b rejection above). Further, the socket of NPL-2 has the same structure as the claimed socket and is capable of functioning in the manner claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips with the socket of NPL-2. One of ordinary skill in the art would have been motivated to make this modification to permit knock down shipping of equipment to reduce freight cost (NPL-1, Heavy duty construction, bullet 7).
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips as modified by NPL-1 and Yang as applied to claims 1 and 11 above, and further in view of Rowland, (US 20060144071), hereinafter Rowland.
Regarding claim 10, Philips as modified by NPL-1 and Yang disclose the air conditioner unit of claim 1 (see the combination of references used in the rejection of claim 1 above).
However, Philips as modified by NPL-1 and Yang do not disclose wherein the drain pan is integrally formed of a unitary one-piece construction.
Rowland, in the same field of endeavor teaches wherein the drain pan is integrally formed of a unitary one-piece construction (pg. 1, paragraph 7, in one embodiment, the riser is performed with the base to form a unibody drain pan).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips as modified by NPL-1 and Yang with the unitary one-piece drain pan of Rowland. One of ordinary skill in the art would have been motivated to make this modification to simplify the manufacturing process of the drain pan. 
Regarding claim 20, Philips as modified by NPL-1 and Yang disclose the air conditioner appliance of claim 11 (see the combination of references used in the rejection of claim 11 above).
However, Philips as modified by NPL-1 and Yang do not disclose wherein the drain pan is integrally formed of a unitary one-piece construction.
Rowland, in the same field of endeavor teaches wherein the drain pan is integrally formed of a unitary one-piece construction (pg. 1, paragraph 7, in one embodiment, the riser is performed with the base to form a unibody drain pan).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the air conditioner unit of Philips as modified by NPL-1 and Yang with the unitary one-piece drain pan of Rowland. One of ordinary skill in the art would have been motivated to make this modification to simplify the manufacturing process of the drain pan. 
Allowable Subject Matter
Claim 3, 5-7, 13, and 15-17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the plenum is taught by Phillips et al. (US 20210063028), hereinafter Phillips; however, no shelf configured to engage with the drain pan is disclosed. The search conducted by the Examiner did not result any prior art to teach an obvious addition of a shelf to the plenum of Philips.
Regarding claim 5, drain pans are common in the art and taught by both Phillips and Yang (CN 109028534), hereinafter Yang, as shown in the rejection claim 1. However, a drain pan comprising a hook configured to engage a slot in a mating surface of the plenum thereby attaching the drain pain to the plenum was not found in the search conducted by the Examiner. The closest prior art found by the Examiner is Jin et al. (US Patent No. 6,901,766), hereinafter Jin; which depicts a drain pan 30 that attaches to a drip plate structure 36 with a plurality of resilient tabs 48 and locking barbs 70 (Jin, fig. 5). However, the resilient tabs 48 and locking barbs 70 are not configured to support the weight of an air conditioner unit attached to a plenum, therefore it would not be obvious to one of ordinary skill in the art to combine the resilient tabs 48 and locking barbs 70 of Jin with the drain pan of Philips or Yang. 
Claims 6 and 7 are allowable by virtue of dependency on claim 5. 
Regarding claim 13, the plenum is taught by Phillips; however, no shelf configured to engage with the drain pan is disclosed. The search conducted by the Examiner did not result any prior art to teach an obvious addition of a shelf to the plenum of Philips.
Regarding claim 15, drain pans are common in the art and taught by both Phillips and, as shown in the rejection claim 11. However, a drain pan comprising a hook configured to engage a slot in a mating surface of the plenum thereby attaching the drain pain to the plenum was not found in the search conducted by the Examiner. The closest prior art found by the Examiner is Jin which depicts a drain pan 30 that attaches to a drip plate structure 36 with a plurality of resilient tabs 48 and locking barbs 70 (Jin, fig. 5). However, the resilient tabs 48 and locking barbs 70 are not configured to support the weight of an air conditioner unit attached to a plenum, therefore it would not be obvious to one of ordinary skill in the art to combine the resilient tabs 48 and locking barbs 70 of Jin with the drain pan of Philips or Yang. 
Claims 16 and 17 are allowable by virtue of dependency on claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sorrell (US Patent No. 9,247,816) discloses a similar
Michel (US 20210148602) discloses a similar socket with a rectangular multi-sided cross section 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is (571)272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEVON MOORE/Examiner
Art Unit 3763                                                                                                                                                                                          09/20/2022

/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763